  Case 2:20-cv-00774-DBB Document 16 Filed 08/26/21 PageID.156 Page 1 of 4




                            THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


 ANDREW VALLES,
                                                      MEMORANDUM DECISION & ORDER
                              Petitioner,              GRANTING MOTION TO AMEND
                       v.                                      Case No. 2:20-CV-774-DBB
 CALIFORNIA DEP’T OF CORR. et al.,                             District Judge David Barlow
                             Respondents.


       Petitioner, inmate Andrew Valles, filed a pro se habeas-corpus petition, under 28

U.S.C.S. § 2254 (2021). Petitioner’s motion to amend is now granted.

                              INSTRUCTIONS TO PETITIONER

       Under Rule 8 of the Federal Rules of Civil Procedure an initial pleading is required to

contain "(1) a short and plain statement of the grounds upon which the court's jurisdiction

depends, . . . (2) a short and plain statement of the claim showing that the pleader is entitled to

relief, and (3) a demand for judgment for the relief the pleader seeks." Fed. R. Civ. P. 8(a). The

requirements of Rule 8(a) are intended to guarantee "that [respondents] enjoy fair notice of what

the claims against them are and the grounds upon which they rest." TV Commc'ns Network, Inc.

v. ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991), aff’d, 964 F.2d 1022 (10th Cir. 1992).

       Pro se litigants are not excused from compliance with the minimal pleading requirements

of Rule 8. "This is so because a pro se [litigant] requires no special legal training to recount the

facts surrounding his alleged injury, and he must provide such facts if the court is to determine
  Case 2:20-cv-00774-DBB Document 16 Filed 08/26/21 PageID.157 Page 2 of 4




whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,

1009 (10th Cir. 1991). Moreover, "it is not the proper function of the Court to assume the role of

advocate for a pro se litigant." Id. at 1110. Thus, the Court cannot "supply additional facts, [or]

construct a legal theory for [petitioner] that assumes facts that have not been pleaded." Dunn v.

White, 880 F.2d 1188, 1197 (10th Cir. 1989).

       Petitioner should consider the following general points before refiling his petition:

(a) Revised petition must stand entirely on its own and not refer to, or incorporate by reference,

any portion of the original petition or any other documents Petitioner previously filed. See

Murray v. Archambo, 132 F.3d 609, 612 (10th Cir. 1998) (amendment supersedes original).

(b) Petitioner must name his custodian (warden or ultimate supervisor of imprisonment facility)

as the respondent. R.2, Rs. Governing § 2254 Cases in the U.S. Dist. Courts.

(c) Federal rule suggests the petition should:

                       (1) specify all the grounds for relief available to the
               petitioner;
                       (2) state the facts supporting each ground;
                       (3) state the relief requested;
                       (4) be printed, typewritten, or legibly handwritten; and
                       (5) be signed under penalty of perjury by the petitioner or
               by a person authorized to sign it for the petitioner under 28 U.S.C.
               § 2242.

R.2(c), Rs. Governing § 2254 Cases in the U.S. Dist. Courts.

(d) Petitioner may generally not bring civil-rights claims (e.g., as to conditions of confinement)

in a habeas-corpus petition.

(e) Any claims about Petitioner's underlying conviction and/or sentencing should be brought

under 28 U.S.C.S. § 2254 (2020); any claims about the execution of Petitioner's sentence should

be brought under id. § 2241.


                                                                                                      2
  Case 2:20-cv-00774-DBB Document 16 Filed 08/26/21 PageID.158 Page 3 of 4




(f) Petitioner should get help to prepare initial pleadings from legal resources available where he

is held.

                                             ORDER

           IT IS HEREBY ORDERED that:

(1) Petitioner’s motion to amend his petition is GRANTED. (ECF No. 15.) Petitioner shall have

thirty days to file his amended petition. In response to this Order, the Court will accept one

document entitled, “Amended Petition.” The Amended Petition shall include all issues,

arguments, and citations in one document, with no reference to any other document. The

Amended Petition is the only document the Court will review to determine whether to order

Respondent to answer. Cf. R.4, Rs. Governing § 2254 Cases in the U.S. Dist. Cts. (stating court--

on its own--shall examine petition for petitioner’s entitlement to relief and dismiss petition or

order answer as warranted).

(2) The Clerk's Office shall mail Petitioner a copy of the Pro Se Litigant Guide with a proper

form petition and/or civil-rights complaint for him to complete, according to directions.

(3) If Petitioner fails to timely amend his petition, as instructed here, this action will be dismissed

without further notice.

(4) Petitioner's motions for status report are DENIED as moot. (ECF Nos. 13, 14.)

(5) Petitioner must tell the Court of any address change and timely comply with Court orders.

See D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the

clerk's office immediately of any change in address, email address, or telephone number.").

Failure to do so may result in this action’s dismissal for failure to prosecute. See Fed. R. Civ. P.

41(b) (“If the [petitioner] fails to prosecute or to comply with these rules or a court order, a



                                                                                                       3
  Case 2:20-cv-00774-DBB Document 16 Filed 08/26/21 PageID.159 Page 4 of 4




[respondent] may move to dismiss the action or any claim against it. Unless the dismissal order

states otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule--

except one for lack of jurisdiction, improper venue, or failure to join a party under Rule 19--

operates as an adjudication on the merits.”).

(6) Extensions of time are disfavored, though reasonable extensions may be granted. Any

motion for time extension must be filed no later than 14 days before the deadline to be extended.

(7) No direct communication is to take place with any judge. All relevant information, letters,

documents, and papers, labeled with case number, are to be directed to the Clerk of Court.

               DATED this 26th day of August, 2021.

                                                BY THE COURT:




                                                JUDGE DAVID BARLOW
                                                United States District Court




                                                                                                   4
